Citation Nr: 1707585	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  07-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than September 30, 2011, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to February 1974. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

During the appeal process, in a February 2012 rating decision, service connection was granted for MDD associated with diabetes.  A 100 percent rating was assigned, effective from December 29, 2011.  Subsequently, in a June 2012 rating decision, service connection was granted for PTSD.  The service-connected mental disorder was reclassified as PTSD with MDD.  An evaluation of 30 percent was assigned from March 31, 2006, followed by a 70 percent rating, effective April 23, 2008.  A 100 percent rating was assigned from September 30, 2011.  The Veteran submitted a notice of disagreement with the effective date assigned for the 100 percent rating, claiming that it should be granted from March 31, 2006. 

The matter of entitlement to an earlier effective date for the grant of a 100 percent evaluation for PTSD with MDD was previously decided by the Board in May 2015.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims, resulting in a December 2015 Joint Motion for Remand (JMR).

In March 2016, the Board remanded these issues for additional development.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Throughout the appeal, the Veteran's unemployability has been raised.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending claim.

As noted, the Veteran is in receipt of a 100 percent schedular rating for PTSD with MDD effective September 30, 2011.  However, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. §1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Thus, the TDIU claim remains pending on and after September 30, 2011.


FINDINGS OF FACT

1.  For the period from March 31, 2006 to April 22, 2008, the Veteran's service-connected PTSD with MDD symptoms are indicative of reduced reliability and productivity.

2.  For the period from April 23, 2008 to September 29, 2011, the Veteran's PTSD with MDD has not resulted in total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

3.  For the period prior to April 23, 2008, the Veteran's service-connected PTSD with MDD and a traumatic elbow injury disabilities are not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.

4.  For the period from April 23, 2008 to September 29, 2011, the Veteran's service-connected disabilities are not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment.

5.  For the period from September 30, 2011, the Veteran has a total rating for major PTSD and MDD, and does not allege, nor does the record show, that his remaining service-connected disabilities (type II diabetes mellitus and a traumatic elbow injury) render him unemployable.


CONCLUSIONS OF LAW

1.  For the period from March 31, 2006 to April 22, 2008, the criteria for an initial evaluation of 50 percent, but no higher, for PTSD with MDD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  For the period from April 23, 2008 to September 29, 2011, the criteria for an initial evaluation in excess of 70 percent for service-connected PTSD with MDD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016).

3.  The criteria for TDIU for the period prior to September 30, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).

4.  The appeal as to the issue of entitlement to a TDIU from September 30, 2011, is dismissed as moot.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a May 2016 letter.  

After issuance of the May 2016 letter, and opportunity for the Veteran to respond, the July 2016 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, private records and the reports of April 2008, February 2010, September 2011 and January 2012 VA examinations.  

The April 2008, February 2010, September 2011 and January 2012 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the April 2008, February 2010, September 2011 and January 2012 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Earlier Effective Date

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   He is also competent to report symptoms of his PTSD with MDD disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In a June 2012 rating decision, service connection for PTSD was granted, effective from March 31, 2006, and an evaluation of 30 percent was assigned for PTSD with MDD from the March 31, 2006 date.  An evaluation of 70 percent was assigned from April 23, 2008, and an evaluation of 100 percent was assigned from September 30, 2011.  The Veteran submitted a notice of disagreement, stating that he should have been granted the 100 percent evaluation from the March 2006 date. 

In this case, the AMC granted service connection for PTSD with MDD at initial 30 percent, 70 percent and 100 disability ratings under Diagnostic Code 9411.  

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula for mental disorders, a 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016). 

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

Factual Background and Analysis

The Veteran contends that he is entitled to an effective date earlier than September 30, 2011, for the assignment of a 100 percent rating for his PTSD with MDD. 

The Veteran submitted a claim for service connection for a mental disorder on March 31, 2006.  The claim was initially denied in a July 2006 rating decision.  In a February 2012 rating decision, service connection was granted for MDD and an evaluation of 100 percent was assigned, effective December 29, 2011. 
Subsequently, in a June 2012 rating decision, service connection for PTSD was granted, effective from March 31, 2006, and an evaluation of 30 percent was assigned for PTSD with MDD from the March 31, 2006 date.  An evaluation of 70 percent was assigned from April 23, 2008, and an evaluation of 100 percent was assigned from September 30, 2011.  The Veteran submitted a notice of disagreement, stating that he should have been granted the 100 percent evaluation from the March 2006 date. 

As reflected above, the assigned effective date of March 31, 2006, for the grant of service connection for PTSD with MDD, is the earliest possible effective date for the claim. 

A December 2005 VA treatment note indicated that the Veteran was in the midst of a divorce which was very distressing to him.  He noted that he thought he was depressed and he slept poorly.  He had been abusing drugs and alcohol.  He noted that he worked at a vegetable stand in the summer months, hauled sugar beets in the fall and worked part-time temporary jobs in the winter.  

A March 2006 VA psychiatry consult noted that the Veteran reported that he was in the process of getting a divorce.  He was in financial distress and did not have a permanent job, although he did odd jobs when he could find them.  Although he did not drink alcohol, he continued to smoke marijuana, primarily on weekends.  This, he said, was to reduce his emotional pain related to his in-service rape.  He was on medications for his mental symptoms.  On examination, the Veteran was casually dressed and minimally groomed.  His affect was flat and his mood was very sullen.  He had normal speech and his thought processes were goal directed.  No psychosis was noted in connection with any drug-induced thought disorders.  He was oriented in all spheres.  Concentration was adequate and he denied any suicidality or homicidality.  He was assigned a GAF score of 55.

A May 2006 VA psychiatry consult noted that the Veteran was currently incarcerated and it was recommended that he receive inpatient chemical dependency treatment.  The Veteran reported that he had resorted to selling drugs because he did not have a job and because of the stress of his divorce.  The Veteran demonstrated some irritability and reported difficulty with sleeping.  He demonstrated avoidance of making changes in his life, chemical dependence, a reckless disregard for the safety of himself or others in regards to substance/drug culture and consistent irresponsibility in obtaining consistent work or honoring his family and financial obligations.  On examination, he made good eye contact but was guarded at times and somewhat belligerent.  His speech was normal and his thought processes were goal directed.  No psychosis was noted in connection with any drug-induced thought disorders.  He was alert and oriented in all spheres.  Concentration was adequate and he denied any suicidality or homicidality.  He was assigned a GAF score of 45.

A July 2007 private treatment report noted a GAF score of 41 as the Veteran was "unamenable to treatment at this time".  

An August 2007 VA mental health treatment report noted a GAF score of 51.

An October 2007 VA mental health treatment note provided a GAF score of 51.  The Veteran reported that he was depressed most days because he was away from his family.

A November 2007 private treatment report noted that the Veteran had impaired social functioning related to chemical abuse as his life revolved around his use.  

A February 2008 VA treatment report noted that the Veteran identified his mother as a strong support and also claimed to have been working to better his relationship with his two children throughout his time in substance abuse treatment.  He was assessed a GAF score of 48.  The Veteran claimed to have obtained an employment position in February 2008 but he was unable to take the position because the work location was too far away.  He claimed that he had a current position and was to begin training shortly.

The Veteran underwent a VA examination in April 2008.  The Veteran was divorced in 2006 after 26 years of marriage and was not dating presently.  He currently lived with his 27 year old youngest son.  He had a total of 2 adult son and 2 adult daughters and reported "very positive" relationships with his children.  He reported that he currently had no close friends.  Fishing and going for walks were his activities and leisure pursuits.  He reported that he did not feel especially detached from family and was able to experience warm feelings about his family relationships.  He did not report a sense of foreshortened future.  The Veteran again expressed financial distress.  He reported low self-esteem but denied suicidal ideation.  His attitude was cooperative.  He was appropriately dressed and his psychomotor activity and speech were normal.  His affect was constricted and his mood was anxious and mildly depressed.  His orientation was intact times three.  His thought process and thought content were unremarkable.  He had no delusions and he understood the outcome of his behavior.  He had insight where he understood that he had a problem.  He did not have inappropriate behavior.  He reported sleep impairment and he had obsessive/ritualistic behavior of intrusive thoughts of the in-service sexual trauma.  He reported infrequent panic episodes when discussing the in-service trauma.  He had no homicidal or suicidal thoughts.  He had fair impulse control and had no episodes of violence.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  He had mildly impaired recent and immediate memory.  He worked as a truck driver and a farm worker and last worked 1 to 2 years ago.  He was terminated from his most recent employment because of a drug arrest in 2007 and had been looking for work since that time.  His GAF score was 55.  The examiner indicated that there was no total and occupational and social impairment due to his mental disorder signs and symptoms.  Additionally, his mental disorder signs and symptoms did not result in deficiencies in the area of judgment.  His thinking however was impacted by recurrent thoughts of military sexual trauma and his family relations were impacted as his marriage with his ex-wife was affected by his disclosure of military sexual trauma.  His work was impacted as he lost his job to a drug arrest and his mood was affected as he had anxiety and was mildly depressed.

A June 2009 VA mental health note reported that the Veteran had frequent contact with his 2 brothers and his mother and that they had a good relationship.  He had 4 children and 3 grandchildren and that his relationship with them was "real good".  He fished in the summer and played pool and bowled during the winter.  A GAF score of 43 was assigned.

During an August 2009 Social Security Administration (SSA) report, the Veteran alleged that his PTSD, anxiety, and depression, limited his ability to work since he could not stay focused, had a lack of energy, did not sleep well, and had intrusive thoughts/flashbacks.

An October 2009 VA treatment report noted that the Veteran had a current GAF score of 43.

The Veteran underwent a VA examination in February 2010.  It was noted that the Veteran was divorced after 26 years of marriage.  He indicated that the divorce occurred because he confided in his wife about his military sexual trauma.  He had 4 children and had a "real good" relationship with all of them.  He also had 4 grandchildren and was involved in their lives.  The Veteran currently was unemployed and last worked one day in 2009.  The last time he worked full time was in 2006 when he was delivering furniture.  Since he left service, he had approximately 20 jobs.  He indicated that he lost his job most recently because his employer went out of his business.  For leisure, the Veteran watched television.  He denied having any friends and the ones he did have were previous substance abusers.  He indicated that his depression impacted his social life as "I don't have one".  On examination, he was pleasant and cooperative.  He was alert and oriented to person, time, place, date and situation.  His psychomotor activity was within normal limits but his eye contact was poor.  His speech and thought processes were normal.  His thought content often varied significantly and he was an unreliable historian.  His mood was described as "a lot of anxiety, hopeless, depressed" and his affect was restricted.  He denied all symptoms of psychosis.  He noted having approximately 2 suicidal thoughts per year but never had an attempt.  Currently he denied any suicidal or homicidal ideation.  He denied all delusions and hallucinations and denied any manic or hypomanic episodes.  He denied compulsive behaviors.  The examiner indicated that the Veteran was able to manage his bathing, cooking, cleaning, shopping, toileting, dressing, laundry, eating, budgeting and bill paying.  A GAF score of 50 was assigned.  The examiner noted that the Veteran's employability and quality of life were significantly impaired due to his symptoms.

In a May 2010 SSA report, the Veteran indicated that his conditions were worse and that his anxiety kept him from going out in public.

The Veteran underwent a VA examination in September 2011.  The examiner noted that the Veteran had more than one mental disorder diagnosed and it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as total occupational and social impairment.  A GAF score of 45 was assigned

The Veteran underwent a VA examination in January 2012.  The examiner summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as total occupational and social impairment.  A GAF score of 44 was assigned.

An initial rating in excess of 30 percent

As noted above, in a June 2012 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for PTSD at a 30 percent disability rating.  The AMC assigned an effective date of March 31, 2006 which was the date of the Veteran's initial claim.

In the June 2012 rating decision, the AMC also granted a 70 percent evaluation, effective April 23, 2008, and a 100 percent evaluation, effective September 30, 2011.  

Based on the reported symptomatology of the Veteran's psychiatric symptoms exhibited by VA mental health treatment notes and private treatment notes, the Board finds that when affording the Veteran the benefit of the doubt that an initial 50 percent rating is warranted from March 31, 2006, the initial date of service connection.

From March 31, 2006, the Veteran's PTSD with MDD symptoms were manifested by irritability, a "very sullen" mood, avoidance of making changes in his life, chemical dependence, difficulty sleeping, a reckless disregard for the safety of himself or others in regards to substance/drug culture and consistent irresponsibility in obtaining consistent work or honoring his family and financial obligations.

Additionally, the March 2006 VA mental health evaluation assigned a GAF score of 55 which indicates moderate symptoms and moderate difficulty in social, occupational, or school functioning.  

Accordingly, the Board finds that an initial 50 percent rating is warranted from the Veteran's effective date of service connection as the Veteran's PTSD with MDD was indicative of reduced reliability and productivity from March 31, 2006.

However, the preponderance of the evidence establishes that throughout the initial rating period beginning on March 31, 2006, the social and occupational impairment from the disability has not more nearly approximated the deficiencies in most areas required for a 70 percent rating.

In this regard, the evidentiary record was negative for obsessional rituals which interfered with routine activities, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting his ability to function independently, spatial disorientation or neglect of personal hygiene.  

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  While the Veteran reported having issues related to his interpersonal relationships, his social impairment more closely contemplates a 50 percent evaluation for this time period.  Notably, during this time period the Veteran had difficulty dealing with the stresses associated with his divorce.  However, a February 2008 VA treatment report noted that the Veteran identified his mother as a strong support.  The Veteran also claimed to have been working to better his relationship with his two children throughout his time in substance abuse treatment while also noting that he had continued relationships with his family members.  As a result, for this time period, an inability to establish or maintain social relationships is not demonstrated.

Additionally, there were no psychotic symptoms and there was no evidence of delusions.  The Veteran's memory was also intact, his insight and judgment were good and he demonstrated concrete thought and fair abstract reasoning ability.  There also is no indication that the Veteran demonstrated any suicidal or homicidal ideation during this period.  

The Board also notes that the private mental examination in June 2007 assigned a GAF score of 41 as the Veteran was "unamenable to treatment at this time" and a February 2008 VA treatment report assigned a GAF score of 48.  While these reported GAF scores are indicative of more serious symptoms, the Board again notes that the March 2006 VA mental health treatment evaluation assigned a GAF score of 55.  Additionally, the Veteran's overall symptoms during this time period more nearly approximate occupational and social impairment with reduced reliability and productivity, the level of impairment contemplated in the initial 50 percent disability rating.  The Board again notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  

Thus, while the record demonstrates that the Veteran does have some social and occupational impairment which impact his quality of life, the greater weight of evidence demonstrates that it is to a degree less that is contemplated by an initial 50 percent rating for this period.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the 50 percent schedular rating for this period.  While the Veteran has some of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed a 50 percent rating for the initial period of this claim beginning on March 31, 2006.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of a 50 percent rating for the initial period of this claim beginning on March 31, 2006.

Accordingly, this evidence demonstrates that prior to the Veteran did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

During this initial period there is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  Thus, the Board finds that the Veteran's symptoms more closely approximated the criteria for an initial 50 percent disability rating for the initial period of this claim beginning on March 31, 2006.   

An initial rating in excess of 70 percent

After reviewing evidence of record as a whole, to include the Veteran's private treatment reports, his VA treatment reports, his VA examination reports, and his credible lay statements, the Board finds that the assignment of a disability rating greater than 70 percent for the Veteran's service-connected PTSD is not warranted for the period prior to September 30, 2011. 

Notably, an August 2009 SSA report indicated that the Veteran alleged that his PTSD, anxiety, and depression, limited his ability to work since he could not stay focused, had a lack of energy, did not sleep well, and had intrusive thoughts/flashbacks.  Additionally, the April 2008 VA examiner also noted that the Veteran's work was impacted as he lost his job to a drug arrest and his mood was affected as he had anxiety and was mildly depressed.  The February 2010 VA examiner also opined that the Veteran's employment was significantly impaired by his psychiatric condition.  

However, at no point prior to the VA examination on September 30, 2011 did any examiner or treating physician find that the Veteran's PTSD with MDD caused total occupational and social impairment, as is required for the assignment of a 100 percent rating.  

Notably, the April 2008 VA examiner specifically indicated that there was no total and occupational and social impairment due to his mental disorder signs and symptoms.  In contrast, the Board notes that the September 2011 VA examiner specifically determined that the Veteran was considered totally disabled for employment and social purposes which resulted in the current September 30, 2011 effective date for the Veteran's 100 percent disability rating based on total social and occupational impairment.  

In not granting a 100 percent schedular rating for PTSD for the period prior to September 30, 2011, the Board is not minimizing the severity of the Veteran's symptoms.  The Board notes that the evidence demonstrates that the Veteran experienced significant social impairment as a result of his PTSD. 

The February 2008 VA examiner notably indicated that the Veteran reported having no close friends and that his family relations were impacted as his marriage with his ex-wife was affected by his disclosure of military sexual trauma .  However, total social impairment was not demonstrated as he was currently living with his son and reported that he had "very positive" relationships with all 4 of his adult children.  The Veteran also noted that he did not feel especially detached from family and was able to experience warm feelings about his family relationships.  

Similarly, on VA examination in February 2010, the examiner noted that the Veteran felt that his divorce occurred because he confided in his wife about his military sexual trauma.  The Veteran also denied having any friends and stated that his depression impacted his social life as "I don't have one".  A May 2010 SSA report also noted that the Veteran indicated that his anxiety kept him from going out in public.

However, the February 2010 VA examiner also noted that the Veteran reported that he had a "real good" relationship with all 4 of his adult grandchildren and was also involved in the lives of all 4 of his grandchildren.  The examiner also indicated that while the Veteran's quality of life was significantly impaired due to his symptoms, he was still able to manage his bathing, cooking, cleaning, shopping, toileting, dressing, laundry, and eating.  

While the evidence from this time period demonstrates that the Veteran experienced significant social impairment, he still maintained a "very good" relationship with all 4 of his children, was involved in the lives of all of his grandchildren and indicated that he was able to still experience warm feelings about his family relationships.

As a result, the Board finds that while there was significant social impairment, for the period prior to September 30, 2011, total social impairment was not demonstrated.

As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  For the period prior to September 30, 2011, private records, VA treatment records and VA examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.  The record also specifically noted that the Veteran was not actively suicidal or homicidal.

The Veteran was also able been to communicate with the VA examiners in a coherent manner and the February 2010 VA examiner also found him capable of budgeting and bill paying.

The Board also notes that the Veteran's GAF scores from this period range from 43 to 50 which indicate serious symptoms that are largely consistent with the assignment of a 70 percent disability rating.  

Accordingly, in this case, the overall evidence of record does not reflect that the Veteran's symptomatology was so severe as to merit an initial 100 percent evaluation prior to September 30, 2011.  

Thus, as the evidence of record simply does not demonstrate that the Veteran's PTSD with MDD caused total occupational and social impairment at any time prior to September 30, 2011; the Board finds that an initial rating in excess of 70 percent for PTSD with MDD for this time period is not warranted.

Extraschedular Considerations

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD with MDD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected PTSD with MDD.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


II.  TDIU

Laws and Regulations

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2016).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

Factual Background and Analysis

The Veteran has argued that he has been unable to work a result of his service connected disabilities.  

The Board does note that the record is inconsistent with respect to the Veteran's employment history.  At the Veteran's February 2010 VA examination he reported that he last worked for one day in 2009 and that he was last worked full time in approximately 2006 delivering furniture.  At a September 2011 VA examination he stated the last time he worked was in 2006 or 2007.  At a January 2012 VA examination, the Veteran reported that he had been unemployed since 2007, 2008, or 2009, as he could not recall the specific year.  However, in a December 2009 Social Security Work History Report, the Veteran reported that he was employed at a gas station from November 2007 to December 2009, working 4 days a week.

On a March 2008 VA general examination, the examiner noted that the Veteran had "very moderate" functional problems with his left elbow and that the individual unemployability had to be determined mostly based on his psychological condition.  

The Veteran underwent a VA examination for his service-connected diabetes mellitus disability in April 2011.  The examiner noted that the Veteran was a truck driver and was currently not employed due to his PTSD, anxiety and military sexual trauma.  The examiner indicated that the Veteran's diabetes had no effect on the Veteran's functionality in his usual occupation.

Period prior to April 23, 2008

For the period prior to April 23, 2008, the Veteran was service-connected for PTSD with MDD at a 50 percent rating; and for a right elbow disability at a noncompensable and then a 10 percent disability rating (effective January 24, 2008).  As a result, for the period prior to April 23, 2008, the Veteran first had a combined 50 percent (prior to January 24, 2008) and then a 60 percent disability rating (effective January 24, 2008).

Accordingly, for the period prior to April 23, 2008, the Veteran's combined disability ratings of 50 percent and then 60 percent do not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

On review of the record, the Board finds that for the period prior to April 23, 2008, the Veteran was not unemployable by reason of his service-connected disabilities and that referral to the Director, Compensation and Pension Services, for extra-schedular consideration is thus not warranted.  

The record demonstrates that the Veteran was formerly employed as a truck driver and farm worker.  It therefore appears that his prior work experience involved mostly manual labor, and not sedentary work.  That alone, however, does not necessarily mean that the Veteran is not able to secure or follow a substantially gainful sedentary occupation.

While the Board is sympathetic for the restrictions that encompassed his service-connected disabilities for the period prior to April 23, 2008, the evidence clearly demonstrates that the Veteran's service-connected disabilities did not preclude all forms of employment.  Specifically, VA treatment records noted that the Veteran demonstrated consistent irresponsibility in obtaining consistent work while the Veteran himself claimed to have obtained an employment position in February 2008 but he was unable to take the position only because the work location was too far away.  

Regarding the Veteran's other service-connected disability, the March 2008 VA examiner indicated that the Veteran had only "very moderate" functional problems with his left elbow.

The statements of the Veteran as to his employability as a result of his service connected disabilities have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the evidence of record and the Veteran himself noted that he had gained employment as recently as February 2008.

Additionally, as the record is inconsistent with respect to the Veteran's employment history, the Board remanded the issue of entitlement to a TDIU in March 2016 to in part, provide the Veteran with an opportunity to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which summarizes his relevant employment factors.  However, despite this request, the Veteran did not provide a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

The Board notes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  See, Id.  As a result, the Board must adjudicate the issue on appeal based upon the evidence that is currently of record.  38 C.F.R. § 3.655 (2016).

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment for the period before April 23, 2008.  

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU at any time prior to April 23, 2008, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not required. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Period from April 23, 2008 to September 30, 2011

For the period from April 23, 2008, the Veteran was service-connected for PTSD with MDD at a 70 percent rating, and for a right elbow disability at a 10 percent rating.  Effective March 11, 2011, the Veteran was also service-connected for diabetes mellitus at a 20 percent disability rating.  As a result, the Veteran had a combined 70 percent disability rating from April 23, 2008 to March 10, 2011 and a combined 80 percent disability rating from March 11, 2011 to September 29, 2011.

Here, from April 23, 2008, the Veteran has a combined 70 and then 80 percent evaluation with a single disability rated in excess of 40 percent.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU for this time period.  38 C.F.R. § 4.16(a). 

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. § 3.321, 3.340, 3.341, 4.16.  The central inquiry here is whether the Veteran's service-connected PTSD, diabetes mellitus and right elbow disabilities alone, or in concert with each other, rendered him unable to obtain or retain substantially gainful employment.  The Board finds that the overall evidence does not support such a finding.

In this regard, the Board notes that, while the evidence of record does indicate that that Veteran's service-connected PTSD with MDD disability interfered with his employment, it alone did not render the Veteran unemployable.  Notably, on VA examination in April 2008, the VA examiner noted that while the Veteran's work was impacted as he lost his job to a drug arrest, there was no total and occupational and social impairment due to his mental disorder signs and symptoms.  

An August 2009 SSA report also indicated that the Veteran alleged that his PTSD, anxiety, and depression, limited his ability to work since he could not stay focused, had a lack of energy, did not sleep well, and had intrusive thoughts/flashbacks.  A May 2010 SSA report noted that the Veteran indicated that his anxiety kept him from going out in public while the February 2010 VA examiner opined that the Veteran's employment was significantly impaired by his psychiatric condition.

However, at no point during this time period did any examiner or treating physician find that the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment

The Board also acknowledges that while the Veteran's PTSD with MDD clearly interfered with his employment, the Board emphasizes that the 70 percent rating assigned for this period is a recognition of significant occupational impairment.  

As noted above, the record is inconsistent with respect to the Veteran's employment and the Board previously attempted to provide the Veteran with an opportunity to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to summarize his relevant employment factors.  However, despite this request, the Veteran did not provide a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

As a result, the Board must adjudicate the issue on appeal based upon the evidence that is currently of record as again, the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  See, Wood; supra. 

Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 70 percent and 80 percent ratings which he is assigned for the period from April 23, 2008 to September 29, 2011.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. §5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Period Since September 30, 2011

As noted above, pursuant to Rice v. Shinseki, 22 Vet. App. 44  (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  However, the claim of entitlement to a TDIU has been rendered moot by the award of a 100 percent schedular evaluation for PTSD with MDD since September 30, 2011.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In the case at hand, there is no allegation or evidence that TDIU may be awarded independently of the Veteran's PTSD with MDD.  The Veteran, in addition to being service-connected for PTSD with MDD at a 100 percent evaluation, effective September 30, 2011, is also service-connected for the type II diabetes mellitus as 20 percent disabling from March 11, 2011, and a traumatic right elbow disability as 10 percent disabling from January 24, 2008. 

The Veteran has not argued, and no evidence indicates, that the service-connected disabilities of type II diabetes mellitus and a right elbow disability have prevented the Veteran from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2016).  Accordingly, there is no question or controversy for consideration by the Board with regard to TDIU for the period since September 30, 2011.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for the issue of entitlement to a TDIU, and it is dismissed.  See 38 U.S.C.A. § 7105 (d) (5) (West 2014); 38 C.F.R. § 20.202 (2016).


ORDER

Entitlement to an initial 50 percent rating, but no higher, for service-connected PTSD with MDD is granted effective March 31, 2006, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 70 percent for the period prior to September 30, 2011 for service-connected PTSD with MDD is denied.

Entitlement to a TDIU for the period prior to September 30, 2011 is denied.

The appeal as to the issue of entitlement to a TDIU from September 30, 2011 is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


